DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “handlebar” in claims 1-4 is used by the claim to mean “brake lever,” while the accepted meaning is “used to steer a bicycle or similar vehicle.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayd (US 5,941,127) in view of Tsai (US 5,669,268).
Hayd discloses a fixed and stable anti-pinch brake handlebar, comprising a handle piece (3), a fixing screw (9), a fixing block (6), a brake cable housing fixing block (29), a brake cable housing fixing slot (unnumbered slot at the top of 29, see Fig 7), an adjusting nut (40), a brake cable fixing slot (unnumbered slot at the top of 6, see Fig 6), screw-threaded fixing holes (8, 9) and a semi-circular block (5), characterized in that the handle piece (3) is movably connected to the fixing block (6) via the fixing screw (9), the brake cable housing fixing block (29) is provided at an end of the handle piece (3); the brake cable housing fixing slot (unnumbered slot at the top of 29, see Fig 7) is provided on the brake cable housing fixing block (29): the adjusting nut (40) is fixedly provided on the brake cable housing fixing slot (unnumbered slot at the top of 29, see Fig 7); the brake cable fixing slot (unnumbered slot at the top of 29, see Fig 7) is provided on the fixing block (6); both sides of the fixing block (6) are symmetrically provided with screw-threaded fixing holes (9): the fixing block (6) is fixedly connected to the semi-circular block (5) via the screw-threaded fixing holes (8, 9).
Hayd does not disclose a return spring, and the return spring is provided on the fixing screw.
Tsai teaches the use of a return spring (45), and the return spring (45) is provided on a fixing screw (52).
It is old and well known and would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Hayd to include a return spring as taught by Tsai in order to return the lever to the original position.
Re claim 2, Hayd discloses one end of the handle piece (3) is provided with an arc segment (unnumbered end of 3, see Fig 1).
Re claim 3, Hayd discloses a fixing bolt (7) is provided in each of the screw-threaded fixing holes (9).
Re claim 4, Hayd discloses the handle piece (3) and the fixing block (6) are connected by having both the handle piece (3) and the fixing block (6) to serve as two lever arms and the fixing screw (9) to serve as fulcrum so that the two lever arms are respectively located at two sides (left side and right side, see Fig 1) of the fulcrum (9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,324,937		lever
US 5,910,193	 	spring
US 5,778,729		spring
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656